UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number: 0-21121 (Exact name of registrant as specified in its charter) Delaware 06-1456680 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Hamden Center, 2319 Whitney Avenue, Suite 3B, Hamden, CT (Address of Principal Executive Offices) (Zip Code) (203) 859-6800 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filero Accelerated filerý Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoý As of October 31, 2012, the number of shares outstanding of the Company’s common stock, $0.01 par value, was 8,759,236. TRANSACT TECHNOLOGIES INCORPORATED INDEX PART I - Financial Information: Page Item 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 Quantitative and Qualitative Disclosures about Market Risk 21 Item 4 Controls and Procedures 22 PART II - Other Information: Item 1 Legal Proceedings 22 Item 1A Risk Factors 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 Defaults Upon Senior Securities 23 Item 4 Mine Safety Disclosures 23 Item 5 Other Information 23 Item 6 Exhibits 23 SIGNATURES 24 PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, Assets: (In thousands, except share data) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid income taxes Deferred tax assets Other current assets Total current assets Fixed assets, net Goodwill Deferred tax assets Intangible assets, net of accumulated amortization of $1,168 and $730, respectively Other assets 59 Total assets $ $ Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred revenue, net of current portion Deferred rent, net of current portion Accrued contingent consideration (Note 2) Other liabilities Total liabilities Commitments and contingencies (Note 9) Shareholders’ equity: Common stock, $0.01 par value, 20,000,000 shares authorized; 10,891,577 and 10,851,955 shares issued, respectively; 8,759,236 and 9,390,262 shares outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax Treasury stock, at cost, 2,132,341 and 1,461,693 shares, respectively Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to Condensed Consolidated Financial Statements. 3 TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except share data) Net sales $ Cost of sales Gross profit Operating expenses: Engineering, design and product development Selling and marketing General and administrative Legal fees associated with lawsuit (Note 9) - - Business consolidation and restructuring (Note 5) 23 - Operating income 43 Interest and other income (expense): Interest, net 3 7 7 18 Other, net - 18 Income before income taxes 36 Income tax provision 13 Net income $
